Case 1:20-cv-01214-JMF Document 58 Filed 11/17/20 Page 1 of 1




                           In light of the parties' joint letter stating that they "were able to
                           resolve the pending discovery disputes," ECF No. 56, the
                           conference scheduled for November 18, 2020, is hereby
                           CANCELLED and Plaintiff's motion for a discovery
                           conference, ECF No. 53, is deemed WITHDRAWN. The Clerk
                           of Court is directed to terminate ECF Nos. 53 and 56. SO
                           ORDERED.




                                                                          November 17, 2020
